Judge Johnson
dissenting.
I respectfully dissent from the majority’s opinion which affirms the trial court’s grant of summary judgment for defendant on the basis of breach of contract and equitable estoppel.
*509I find that there is a genuine issue of material fact as to whether a reasonable person could and should assume that they are shielded from exposure to potential liability in a medical malpractice action. In this action, more than one inference may be drawn from the facts. Moreover, the facts are disputed as to whether it was reasonable for Dr. Melnik to assume that Mr. Pulley’s statements could be considered as an implicit contract not to hold her liable. Accordingly, “ [i]f the evidence in a particular case raises a permissible inference that the elements of equitable estoppel are present, but other inferences may be drawn from contrary evidence, estoppel is a question of fact for the jury.” Miller v. Talton, 112 N.C. App. 484, 488, 435 S.E.2d 793, 797 (1993). Therefore, I vote to reverse and remand the case for trial.